[Cite as State v. Cheadle, 2012-Ohio-2965.]




                IN THE COURT OF APPEALS FOR DARKE COUNTY, OHIO

STATE OF OHIO                                          :

        Plaintiff-Appellee                             :            C.A. CASE NO.     2011 CA 19

v.                                                     :            T.C. NO.    10 CRB 01 1067

LEONA CHEADLE                                          :            (Criminal appeal from
                                                                     Municipal Court)
        Defendant-Appellant                            :

                                                       :

                                              ..........

                                              OPINION

                         Rendered on the        29th       day of        June      , 2012.

                                              ..........

CAMILLE L. BAKER, Atty. Reg. No. 0063584, 100 Public Square, Suite 240, Greenville,
Ohio 45331
      Attorney for Plaintiff-Appellee

MARK J. KELLER, Atty. Reg. No. 0078469, 130 West Second Street, Suite 840, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                              ..........

FROELICH, J.

        {¶ 1}     Breezy Bail Bonds, Inc. appeals from the trial court’s denial of its motion to
                                                                                              2

remit a forfeited bail bond. For the following reasons, the trial court’s judgment will be

reversed, and the matter remanded for a hearing on the motion, if necessary, and for

evaluation of the motion using the relevant factors.

                                                I.

           {¶ 2}   In December 2010, Leona Cheadle was charged with assault. After Cheadle

failed to appear for trial in May 2010, the court issued a bench warrant for her arrest;

Cheadle was apparently apprehended shortly thereafter. On June 1, 2011, Breezy Bail

Bonds posted a $3,000 surety bond to assure Cheadle’s appearance on June 7, 2011.

Cheadle also failed to appear on June 7, and another bench warrant was issued. The court

also ordered that the $3,000 bond be forfeited if Cheadle were not brought before the court

within 30 days. Cheadle was not brought before the court within that time period, and the

bond was ordered forfeited.

           {¶ 3}   Breezy Bail Bonds states in its appellate brief that it continued to look for

Cheadle and discovered that she had fled to Texas. Breezy Bail Bonds “learned September

6, 2011 that she returned to Darke County, Ohio.             The Surety contacted local law

enforcement and notified them of Defendant’s whereabouts. The Surety attempted but was

unsuccessful in arresting the Defendant. On September 7, 2011, after a police standoff,

Defendant was arrested at the address the Surety provided to them.”

           {¶ 4}   On September 21, 2011, Cheadle was found guilty on her no contest plea to

assault.     The court sentenced her to 180 days in jail, with one day suspended on the

condition that she complete five years of probation; Cheadle was also ordered to pay costs

and fees totaling $251.
                                                                                               3

       {¶ 5}    Breezy Bail Bonds subsequently filed a motion to remit the bond forfeiture.

In its motion, the surety described the efforts that it took to locate and apprehend Cheadle

and argued that Cheadle was apprehended due to those efforts (both before and after the

bond forfeiture) and its assistance to law enforcement. The following day, the trial court

summarily denied the motion, stating, in its entirety, “This matter is before the court on

Defendant’s Motion to Remit Bond Forfeiture. Said motion is not well-taken and is hereby

denied.”

       {¶ 6}    Breezy Bail Bonds appeals from the denial of its motion.

                                               II.

       {¶ 7}    In its sole assignment of error, Breezy Bail Bonds claims that “[t]he Trial

Court abused its discretion by summarily denying the Surety’s Motion to Remit Bond

Forfeiture.” The surety argues that the trial court should have held a hearing and applied a

balancing test to determine whether to remit the bail bond.

       {¶ 8}    When a defendant fails to appear as required, the trial court may enter a

judgment against a surety for bail forfeiture. R.C. 2937.35; R.C. 2937.36. If the accused

later appears, surrenders, or is re-arrested, the trial court may remit, in whole or in part, the

forfeiture of the bail bond. R.C. 2937.39.

       {¶ 9}    In reviewing a motion to remit forfeited bail, the trial court should consider

various factors, including (1) the circumstances surrounding the ultimate appearance of the

defendant, including the timing and voluntariness of the reappearance, (2) the

inconvenience, delay, expense, or other prejudice suffered by the State, (3) the willfulness of

the violation, including, for example, the defendant’s reasons for failing to appear and any
                                                                                          4

prior failures to appear, and (4) any other mitigating circumstances, including whether the

surety helped to secure the defendant’s reappearance. See, e.g., State v. McQuay, 2d Dist.

Montgomery No. 24673, 2011-Ohio-6709, ¶ 6, citing State v. Delgado, 2d Dist. Clark No.

2003-CA-28, 2004-Ohio-69; Youngstown v. Durrett, 7th Dist. Mahoning No. 09 MA 57,

2010-Ohio-1313, ¶ 21. “[R]egardless of the circumstances under which the forfeiture [was]

declared, it may be set aside if it appears that justice does not require its enforcement.”

State v. Thornton, 2d Dist. Montgomery No. 20963, 2006-Ohio-786, ¶ 13, citing State v.

Patton, 60 Ohio App.3d 99, 573 N.E.2d 1201 (6th Dist.1989).

       {¶ 10} A trial court typically must conduct an evidentiary hearing on a motion for

remission of the forfeited bond in order to apply these factors. However, the court need not

always conduct a hearing, particularly when the surety fails to request one. McQuay at ¶ 6.

We review the trial court’s decision on a motion to remit forfeited bail for an abuse of

discretion. Thornton at ¶ 13.

       {¶ 11}   In this case, the court did not provide any explanation for denying, in

whole, Breezy Bail Bond’s motion to remit bond forfeiture. Although the surety’s motion

described the circumstances surrounding Cheadle’s recapture in September 2011, the trial

court did not conduct a hearing, and the record is not well-developed on any of the factors

that were to govern the trial court’s decision on the surety’s motion. The trial court’s

conclusion to deny remission may ultimately prove to be appropriate; however, it is not

apparent from the record that the trial court applied the relevant factors in reaching its

conclusion.

       {¶ 12} Breezy Bail Bond’s assignment of error is sustained.
                                                                                            5

                                              III.

       {¶ 13} The trial court’s denial of Breezy Bail Bond’s motion to remit bond

forfeiture is reversed, and the matter is remanded for a hearing on that motion, if necessary,

and for evaluation of the motion using the relevant factors.

                                         ..........

FAIN, J. and CANNON, J., concur.

(Hon. Timothy P. Cannon, Eleventh District Court of Appeals, sitting by assignment of the
Chief Justice of the Supreme Court of Ohio).

Copies mailed to:

Camille L. Baker
Mark J. Keller
Hon. Julie L. Monnin